UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Annual Report to Shareholders Deutsche Equity Dividend Fund (formerly DWS Equity Dividend Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 42 Tax Information 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund’s ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Deutsche Equity Dividend Fund returned 12.94% during the 12-month period ended November 30, 2014, underperforming the 16.86% return of the Standard & Poor's 500® (S&P 500) Index. Investment Process Portfolio management intends to select approximately forty stocks with the lowest positive Cash Return on Capital Invested (CROCI®) Economic Price Earnings Ratio while seeking above average dividend yield. The CROCI® Economic Price Earnings Ratio (CROCI® Economic P/E Ratio) is a proprietary measure of company valuation using the same relationship between valuation and return as an accounting P/E ratio (i.e., price/book value divided by return on equity). It is a U.S.-specific strategy seeking to select approximately the forty best value companies from the S&P 500® Index (excluding financial companies) with additional screening on high dividend yield, dividend sustainability and price volatility. The fund is reconstituted on a quarterly basis in accordance with the strategy’s rules (reselecting approximately 40 stocks that will make up the fund). The strategy targets low valuation combined with higher dividends and excludes stocks with the highest financial leverage, lowest cash returns and highest volatility. By excluding the stocks with the highest financial leverage, lowest cash returns and highest volatility, the selection methodology aims to reduce the impact to performance from owning stocks with high dividends where the dividend is potentially at risk while still targeting a strong tilt towards value and an above-average dividend yield. The strategy also utilizes two systematic turnover control buffers to minimize turnover impact from transaction costs. Portfolio management will take additional measures to attempt to reduce portfolio turnover, market impact and transaction costs in connection with implementation of the strategy, by applying liquidity controls and managing the portfolio with tax efficiency in mind. Despite periodic concerns about uneven economic data and geopolitical disruptions, the past year brought a robust return for the U.S. equity market. U.S. economic growth, while modest, was nonetheless faster than that of its developed-market global peers. This above-average growth attracted capital from global investors, and the resulting inflows boosted performance for the types of large, liquid companies found in the S&P 500 Index. Investors were also encouraged by the supportive nature of U.S. Federal Reserve Board (the Fed) policy. Although the Fed wound down the stimulative bond-buying program known as "quantitative easing," investors remained confident that interest rates would stay near zero well into 2015. Together with the continued gains in corporate earnings, these factors helped drive the S&P 500 Index to a series of new all-time highs throughout the year — the most recent of which occurred during the final week of the reporting period. Dividend stocks, while also providing healthy returns during the past year, nonetheless lagged the performance of the broader markets by a wide margin. Generally speaking, investors’ hearty appetite for risk fueled higher demand for faster-growing companies relative to the types of conservative, steady growers that populate the universe of dividend stocks. Fund Performance Our team took over the fund’s management duties on April 1, 2014. As a result, the fund’s 12-month performance reflects the strategies of two separate management teams. Prior to April 1, 2014, the fund finished in line with the S&P 500 Index. Performance was helped by the outperformance of the fund’s holdings in the health care sector, where Eli Lilly & Co. and Merck & Co. Inc. both made meaningful contributions. Management’s stock selection in the consumer staples and industrials sectors also aided performance. However, these positives were offset by the underperformance of the fund’s holdings in the materials and consumer discretionary sectors. After our team took over the fund’s management duties, the fund underperformed its benchmark. The primary reason for this shortfall was our emphasis on higher-quality, large-cap stocks with above-average dividends at a time when smaller, lower-quality companies outperformed. Higher-dividend stocks tend to lag when investor sentiment is robust, and that indeed proved to be the case during the past eight months. During this interval, the fund was hurt by the underperformance of its investments in the consumer discretionary sector. The largest detractor in the sector was Coach, Inc., which was pressured by slowing sales in both China and North America. We maintained the fund’s position in the stock, believing it has a sophisticated marketing strategy and is attractively valued based on its CROCI® P/E ratio. Our performance in the consumer discretionary sector was also hurt by weakness in the shares of Mattel, Inc. Shares of the toymaker declined after the company lost some key licenses to its rival Hasbro, Inc., but we believe the stock continues to offer a compelling valuation. Health care also proved to be an area of weakness for the fund in this time, due largely to the underperformance of Baxter International Inc. The fund also holds a zero weighting in the biotechnology industry due to its lack of dividend-paying stocks, which caused us to miss out on the sector’s strong performance. Additionally, the fund’s stock selection fell short in industrials, where positions in Eaton Corp. PLC and Emerson Electric Co. both lost ground, and in energy, where Transocean Ltd.,* Occidental Petroleum Corp. and National Oilwell Varco, Inc. all posted declines larger than that of the sector as a whole. * Not held in the portfolio as of November 30, 2014. On the plus side, the fund’s investments in the consumer staples sector made a positive contribution to performance. The largest contributors in the sector were the tobacco companies Altria Group, Inc.* and Reynolds American, Inc. Outside of consumer staples, the most significant positive contributions came from the fund’s positions in the semiconductor companies Intel Corp. and KLA-Tencor Corp., as well as the health care company AbbVie, Inc. * Not held in the portfolio as of November 30, 2014. "We believe that focusing on fundamentals and valuations — and not simply investing in the highest-yielding market segments — is the optimal way to seek long-term outperformance." As part of its investment mandate, the fund holds a zero-weighting in financial stocks. This aspect of our strategy reflects our belief that financials use so much balance sheet leverage as to make them incomparable with other companies under our unique methodology. Financials underperformed the broader index by a small margin from April 1, 2014 onward, so this positioning had a modest, positive impact on the fund’s return. Outlook and Positioning The fund closed the period with overweight positions in the consumer staples, industrials and health care sectors. The fund held no weighting in the financial and utilities sectors. While utilities are the highest-yielding segment of the market, the fund’s holdings are determined by the CROCI® methodology. Currently, this approach is showing more attractive value opportunities elsewhere in the market. The fund’s underweight in utilities underscores our belief that focusing on fundamentals and valuations — and not simply investing in the highest-yielding market — is the optimal way to seek long-term outperformance. We hold a favorable outlook regarding the U.S. stock market. We believe corporations’ high profit margins and declining debt should support continued gains in profitability, and we expect that highly accommodative central-bank policies will boost confidence and provide ongoing support for the markets. At the same time, we believe the ultra-low interest-rate policies being pursued by the world’s major central banks will continue to depress bond yields, which in turn should boost the relative attractiveness of income-producing equities. Having said this, it’s also important to keep in mind that the stock market’s valuation stood above its historical average at the close of the period. In our view, this indicates that strength in the broader market can no longer be counted on to fuel investment returns. In this environment, we believe investors will be compelled to place an increased emphasis on the fundamentals, dividend yields and valuations of individual companies — a trend we think is favorable for the types of stocks we hold in the fund. Ten Largest Equity Holdings at November 30, 2014 (26.4% of Net Assets) 1. Cisco Systems, Inc. Designs, manufactures and sells computer networking products and related services 2.7% 2. Wal-Mart Stores, Inc. Operator of discount stores, supercenters and neighborhood markets 2.7% 3. AbbVie, Inc. Researches and develops pharmaceutical products 2.7% 4. Intel Corp. Designer, manufacturer and seller of computer components and related products 2.7% 5. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 2.6% 6. Corning, Inc. Produces components and parts for the telecommunications and information display industries 2.6% 7. Macy's, Inc. Operates department stores, a direct mail catalogue and electronic commerce subsidiaries 2.6% 8. CA, Inc. Designs, develops, markets, licenses and supports computer software products 2.6% 9. Coca-Cola Co. Manufactures, markets and distributes soft drink concentrates and syrups and markets juice and juice-drink products 2.6% 10. Northrop Grumman Corp. A global security company 2.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 53 for contact information. Portfolio Management Team Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor’s 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The price-to-earnings (P/E) ratio (or accounting P/E ratio) compares a company’s current share price to its per-share earnings. The CROCI® economic P/E ratio is a measure of valuation that incorporates all of the assets and liabilities of a company which are adjusted systematically by the CROCI® team. Quantitative easing entails the Fed’s purchase of government and other securities from the market in an effort to increase money supply. The consumer staples sector represents companies that produce essential items such as food, beverages and household products. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary November 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.94% 11.87% 4.20% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.45% 10.56% 3.58% S&P 500® Index† 16.86% 15.96% 8.06% CROCI® US Dividends Index†† 12.80% N/A N/A Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.08% 10.98% 3.35% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 9.08% 10.85% 3.35% S&P 500® Index† 16.86% 15.96% 8.06% CROCI® US Dividends Index†† 12.80% N/A N/A Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.10% 11.03% 3.42% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 12.10% 11.03% 3.42% S&P 500® Index† 16.86% 15.96% 8.06% CROCI® US Dividends Index†† 12.80% N/A N/A Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 12.67% 11.54% 3.91% S&P 500® Index† 16.86% 15.96% 8.06% CROCI® US Dividends Index†† 12.80% N/A N/A Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/14 No Sales Charges 13.21% 12.12% 3.85% S&P 500® Index† 16.86% 15.96% 7.95% CROCI® US Dividends Index†† 12.80% N/A N/A Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 13.20% 12.24% 4.54% S&P 500® Index† 16.86% 15.96% 8.06% CROCI® US Dividends Index†† 12.80% N/A N/A Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 1.18%, 2.14%, 1.96%, 1.53%, 0.95% and 0.86% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Prior to April 1, 2014, the Fund had a different investment management team that operated with a different investment strategy. Performance prior to April 1, 2014 would have been different if the Fund's current strategy had been in effect. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through November 30, 2014, which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The CROCI® US Dividends Index reflects the total return of a basket of 40 stocks selected on a quarterly basis from the S&P 500 Index (excluding financial stocks) based on a proprietary methodology developed by the CROCI® Investment Strategy and Valuation Group which have above-average dividend yields while focusing on sustainable dividends. The index is sponsored by Deutsche Bank AG London, an affiliate of the Advisor. Performance information for the index is not calculated by an independent calculation agent. The index commenced on March 13, 2012. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 11/30/14 $ 11/30/13 $ Distribution Information as of 11/30/14 Income Dividends, Twelve Months $ Investment Portfolio as of November 30, 2014 Shares Value ($) Common Stocks 99.1% Consumer Discretionary 12.4% Hotels, Restaurants & Leisure 2.5% McDonald's Corp. Leisure Products 2.4% Mattel, Inc. Multiline Retail 5.0% Kohl's Corp. (a) Macy's, Inc. Textiles, Apparel & Luxury Goods 2.5% Coach, Inc. Consumer Staples 15.0% Beverages 5.0% Coca-Cola Co. PepsiCo, Inc. Food & Staples Retailing 2.7% Wal-Mart Stores, Inc. Household Products 2.5% Procter & Gamble Co. Tobacco 4.8% Philip Morris International, Inc. Reynolds American, Inc. Energy 6.7% Energy Equipment & Services 2.2% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 4.5% ConocoPhillips Occidental Petroleum Corp. Health Care 15.1% Health Care Equipment & Supplies 2.5% Baxter International, Inc. Pharmaceuticals 12.6% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 20.0% Aerospace & Defense 7.6% Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Electrical Equipment 5.0% Eaton Corp. PLC Emerson Electric Co. Industrial Conglomerates 2.5% General Electric Co. Machinery 4.9% Caterpillar, Inc. Illinois Tool Works, Inc. Information Technology 20.3% Communications Equipment 2.7% Cisco Systems, Inc. Electronic Equipment, Instruments & Components 2.6% Corning, Inc. IT Services 2.4% International Business Machines Corp. Semiconductors & Semiconductor Equipment 4.9% Intel Corp. KLA-Tencor Corp. Software 5.0% CA, Inc. Microsoft Corp. Technology Hardware, Storage & Peripherals 2.7% Apple, Inc. Materials 7.2% Chemicals E.I. du Pont de Nemours & Co. LyondellBasell Industries NV "A" The Mosaic Co. Telecommunication Services 2.4% Diversified Telecommunication Services Verizon Communications, Inc. Total Common Stocks (Cost $1,146,052,284) Securities Lending Collateral 0.6% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $8,022,000) Cash Equivalents 0.3% Central Cash Management Fund, 0.06% (b) (Cost $4,342,099) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,158,416,383)† Other Assets and Liabilities, Net ) Net Assets † The cost for federal income tax purposes was $1,158,658,974. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $81,082,793. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $115,512,728 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $34,429,935. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $7,971,194, which is 0.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
